 

Exhibit 10.24

 

EQUIPMENT LINE OF CREDIT NOTE (NON-REVOLVING)

 

1.           DEFINED TERMS. As used in this Equipment Line of Credit Note (this
"Note"), the following terms shall have the meanings there indicated:

 

  1.1 Borrower: Dynasil Corporation of America       a Delaware corporation    
  313 Washington Street, Suite 403       Newton, MA 01760           1.2 Lender:
Middlesex Savings Bank       a Massachusetts savings bank       6 Main Street  
    Natick, MA 01760           1.3 Conversion Date: April 30, 2019, or as
extended by the Lender in writing.           1.4 Maturity Date: April 30, 2019,
or as extended by the Lender in writing.           1.6 Credit Agreement: a
certain Loan and Security Agreement dated May 1, 2014, by and between Borrower
and Lender, as amended.           1.7 Equipment Loan Commitment: Seven Hundred
Fifty Thousand ($750,000.00) Dollars

 

2.           DEBT. For value received, the Borrower hereby promises to pay to
the order of Lender the principal sum equal to the Equipment Loan Commitment, or
so much as has been advanced by Lender from time to time pursuant to the Credit
Agreement and is outstanding, together with interest on all unpaid balances from
the date hereof at the interest rate set forth in this Note, together with all
other amounts due hereunder or under the Loan Documents. All advances under this
Note shall be made in accordance with the terms of the Credit Agreement. This
Note evidences a non-revolving equipment line of credit loan, such that, prior
to the Conversion Date, the Borrower may from time to time, request Advances
under the Note so long as the outstanding aggregate Advances hereunder do not
exceed the Equipment Loan Commitment. All capitalized terms used, but not
otherwise defined, herein shall have the meanings set forth in the Credit
Agreement.

 

3.            INTEREST. The outstanding principal balance under this Note shall
accrue interest (the “Interest Rate”) as follows:

 

(i)from the date of this Note until the Conversion Date, interest shall accrue
at a fluctuating per annum rate of interest equal to the Prime Rate (as defined
below), and

 

(ii)from the Conversion Date until the Maturity Date, interest shall accrue at a
fixed per annum rate of interest equal to FHLBB plus two and one half (2.50%)
percent.

 

 

 

 

The “Prime Rate” shall mean the variable per annum rate of interest announced on
a daily basis as the Prime Rate by the Wall Street Journal (or a similar
publication as chosen by the holder of this Note if the Wall Street Journal
ceases publication). If the Wall Street Journal publishes more than one Prime
Rate, the Prime Rate for purposes of this Loan shall be the higher or highest of
the published rates. Changes in the Interest Rate resulting from changes in the
Prime Rate shall take place immediately without notice to Borrower or demand of
any kind.

 

"FHLBB" shall mean the Federal Home Loan Bank 5/5 Amortizing Advance Rate. If at
any time prior to the Conversion Date, FHLBB has been discontinued or revised or
is otherwise unavailable, FHLBB as revised or such other government index or
computation with which it is replaced, or which is based on comparable
information, shall be selected by Lender in order to obtain substantially the
same results as would have been obtained if FHLBB had not been discontinued,
revised or rendered unavailable.

 

Interest on the outstanding principal balance under this Note shall at all times
be calculated on a 360-day year and shall accrue and be payable on the actual
number of days elapsed.

 

4.            PAYMENTS. (i) Commencing from the date of this Note until the
Conversion Date, the Borrower shall make, on the ___ day of each month
commencing on September___, 2018 (each a “Payment Date”), monthly payments of
interest only based on the outstanding principal balance of the Note, and (ii)
commencing from the Conversion Date until the Maturity Date, the Borrower shall
make on each Payment Date combined monthly payments of principal and interest
based upon a sixty (60) month amortization schedule such that this Note shall be
fully amortized by the Maturity Date. All outstanding principal, interest and
any other amounts, fees or charges due under this Note or under the Credit
Agreement (collectively, the “Obligations”) shall be immediately due and payable
on the Maturity Date or on such earlier date as may be required under the terms
of this Note or any of the other Loan Documents. Any payments on this Note,
whether such payment is a regular installment, represents a prepayment (if
permitted hereunder) or is the result of acceleration of this Note by Lender,
shall be made in coin and currency of the United States of America which is
legal tender for the payment of public and private debts, in immediately
available funds, to Lender at the address set forth above or at such other
address as the Lender may from time to time designate in writing.

 

Payments received by the Lender prior to the occurrence of an Event of Default
(as defined in the Credit Agreement) will be applied first to fees, expenses and
other amounts due hereunder or under the Credit Agreement (excluding principal
and interest); second, to accrued interest under this Note; and third to the
outstanding principal due under this Note; after the occurrence of an Event of
Default, payments will be applied to the Obligations as the Lender determines in
its sole discretion.

 

5.            SECURITY. This Note is secured by a first priority security
interest in all assets of the Borrower, pursuant to the Credit Agreement. Such
Credit Agreement, together with all documents, guarantees, filings and
certificates, whether securing this Note or used in connection thereto (the
terms and provisions of all of which are incorporated herein by reference), as
the same may be amended from time to time are hereinafter referred to as the
"Loan Documents".

 

6.            LATE CHARGE. Whenever any amount of principal and interest due
under this Note shall not be paid within ten (10) days of its due date, whether
by acceleration or otherwise, the Borrower shall pay to Lender, in addition to
such payments, a delinquency or “late” charge equal to five percent (5%) of such
past due amount. The Borrower agrees that any such delinquency charges shall not
be deemed to be additional interest or penalty, but shall be deemed to be
liquidated damages because of the difficulty in computing the actual amount of
damages in advance.

 

-2-

 

 

7.            DEFAULT. Any Event of Default under the Credit Agreement or any of
the Loan Documents (beyond any applicable grace or cure period, if any) shall
constitute an Event of Default under this Note including, without limitation,
any failure of Borrower to make any payments of principal, interest or other
charges when due. Upon the occurrence of an Event of Default, the Lender may, at
its option, (i) declare without notice or demand to Borrower the unpaid
principal and all accrued interest and other charges under this Note to be
immediately due and payable without presentment, demand, protest, notice of
protest or other notice of dishonor of any kind, all of which are hereby
expressly waived, and (ii) proceed to exercise any rights or remedies that it
may have under the Loan Documents or such other rights and remedies which the
Lender may have at law, equity, or otherwise. No course of dealing or delay in
accelerating the maturity of this Note or in taking any other action with
respect to any Event of Default shall affect Lender’s rights to take action with
respect thereto, and no waiver as to any one Event of Default shall affect any
of Lender’s rights as to any other Event of Default.

 

8.            SETOFF. The Borrower hereby grants to the Lender a security
interest in any deposits or other sums at any time credited by or due from the
holder of this Note to the Borrower or Guarantor, and in any securities or other
property of Borrower or Guarantor in the possession or custody of the holder of
this Note and such deposits, sums, securities and/or property may at all times
be held and treated as collateral security for the payment of this Note and any
and all other liabilities, direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, of Borrower or Guarantor to the
holder. The holder hereof may apply such deposits or other sums to said
Obligations at any time from and after an Event of Default hereunder, whether or
not other collateral is available to the Lender, without demand or prior notice,
all of which are hereby expressly waived.

 

9.            DEFAULT RATE. Upon the occurrence of an Event of Default, at the
Lender’s option, the Borrower shall, in addition to any other payment due
hereunder, pay interest on the outstanding principal balance under this Note
from and after the date on which such Event of Default has occurred at a per
annum interest rate equal to the greater of (i) six percent (6.0%) per annum
above the Interest Rate otherwise payable hereunder, or (ii) eighteen percent
(18%) (the “Default Rate”).

 

10.          COLLECTION COSTS. After the occurrence of an Event of Default, in
addition to principal, interest and delinquency charges, the Lender shall be
entitled to collect and the Borrower and Guarantor agree to pay, all costs and
expenses of collection, including court costs and reasonable attorneys’ fees and
expenses, incurred in connection with the protection or realization of
collateral or in connection with the Lender’s exercise of any rights under the
Loan Documents, whether or not suit on this Note is filed, and all such costs
and expenses shall be payable on demand and until paid shall also be secured by
the Loan Documents.

 

11.          PREPAYMENT. The Borrower may prepay the outstanding principal
balance under this Note, in whole or in part, without payment of premium or
penalty, at any time prior to the Maturity Date.

 



12.        COMMERCIAL LOAN. The Borrower hereby attests, certifies, represents,
warrants and covenants that the indebtedness evidenced by this Note arose from
the use of proceeds for commercial and business purposes only and this
representation has been relied upon by the Note holder hereof.

 

-3-

 

 

13.        WAIVER. THE BORROWER AND GUARANTOR, AND ANY OTHER PERSON NOW OR
HEREAFTER LIABLE FOR THE PAYMENT OF ANY OF THE INDEBTEDNESS EVIDENCED BY THIS
NOTE IRREVOCABLY WAIVE ANY RIGHTS TO NOTICE AND HEARING TO THE EXTENT PERMITTED
BY STATE OR FEDERAL LAW WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH LENDER MAY
DESIRE TO USE, and, by making, guaranteeing or endorsing this Note or by making
any agreement to pay any of the indebtedness evidenced by this Note, further,
irrevocably waives presentment for payment, protest and demand, notice of
protest, demand and or dishonor and nonpayment of this Note and all other
notices in connection with the delivery, acceptance, performance, default or
enforcement of the payment of this Note, and consents without notice or further
assent: (a) to the substitution, exchange or release of the collateral securing
this Note or any part thereof at any time; (b) to the acceptance by the holder
or holders at any time of any additional collateral or security for or other
guarantors of this Note; (c) to the modification or amendment at any time, and
from time to time of this Note, and any other Loan Document at the request of
any person liable hereon; (d) to the granting by the holder hereof of any
extension of the time for payment of this Note or for the performance of the
agreements, covenants and conditions contained in this Note, or any other Loan
Document, at the request of any other person liable hereon; and (e) to any and
all forbearances and indulgences whatsoever; and such consent shall not alter or
diminish the liability of any person.

 

14.         JURY TRIAL WAIVER. BORROWER, LENDER AND ANY GUARANTOR MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON THIS NOTE, ARISING OUT OF, UNDER OR
IN CONNECTION WITH THE LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR BORROWER AND LENDER TO ENTER INTO THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

15.         NO USURY. The Lender and the Borrower intend to comply at all times
with applicable usury laws. If at any time such laws would ever render usurious
any amounts called for under this Note or the other Loan Documents, then it is
the Borrower’s and the Lender’s express intention that neither the Borrower nor
any guarantor shall be required to pay interest on this Note at a rate in excess
of the maximum lawful rate, that the provisions of this section shall control
over all other provisions of this Note which may be in apparent conflict
herewith, that such excess amount shall be credited to the principal balance of
this Note (or, if this Note has been fully paid, refunded by the Lender to the
Borrower), and the provisions hereof shall be reformed and the amounts
thereafter collectible under this Note reduced, without the necessity of the
execution of any further documents, so as to comply with the then applicable
law, but so as to permit the recovery by Lender of the fullest amount otherwise
called for under this Note. The term “applicable usury laws” as used in this
Note shall mean the laws of The Commonwealth of Massachusetts or the laws of the
United States, whichever laws allow the greater rate of interest, as such laws
now exist or may be changed or amended or come into effect in the future.

 

16.        GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS. This Note shall take
effect as a sealed instrument and shall in all respects be governed, construed,
applied and enforced in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to principles of conflicts of law. Borrower and
Guarantor hereby consent to venue and personal jurisdiction in any state or
Federal court located within the Commonwealth of Massachusetts and waives any
and all personal rights under the law of any other state to object to
jurisdiction within such Commonwealth for the purposes of litigation to enforce
such obligations of the Borrower. In the event such litigation is commenced, the
Borrower agrees that service of process may be made, and personal jurisdiction
over the Borrower obtained, by service of a copy of the summons, complaint and
other pleadings required to commence such litigation upon the Borrower at the
addresses set forth in Section 1 of this Note.

 

-4-

 

 

17.         JOINT AND SEVERAL LIABILITY. The liabilities of the Borrower and
each Guarantor of this Note are joint and several; provided, however, the
release by Lender of any one or more Borrower or any one or more Guarantor shall
not release any other Borrower or Guarantor obligated on account of this Note.
Each reference in this Note to Borrower and any Guarantor is to such Person
individually and also to all such Persons jointly. No Person obligated on
account of this Note may seek contribution from any other Person also obligated
unless and until all liabilities to Lender from the Person from whom
contribution is sought have been satisfied in full.

 

18.          SEVERABILITY. The invalidity of any provision of this Note shall in
no way affect the validity of any other provision.

 

19.          SUCCESSORS AND ASSIGNS; AMENDMENTS. This Note shall be binding upon
Borrower and upon its successors and assigns and shall inure to the benefit of
Lender and its successors, endorsees, and assigns. This Note may be changed or
amended only by an agreement in writing signed by the party against whom
enforcement is sought.

 

20.         RESTATEMENT. This Note replaces that certain Equipment Line of
Credit Master Note (Non-Revolving) of dated May 16, 2017 in the maximum
principal amount of One Million and 00/100 ($1,000,000.00) Dollars, (the
“Original Note”) made by the Borrower payable to the Lender, the outstanding
principal balance of which (plus any interest accrued thereon and legal fees in
connection therewith), having been converted to term debt pursuant to that
certain Equipment Line of Credit Term Note from Borrower to Lender in the
original principal amount of Seven Hundred Fifty Two Thousand Five Hundred Forty
Three and 15/100 ($752,543.15) Dollars, dated July 31, 2018. The Lender does not
intend for the substitution of this Note for the Original Note to constitute,
nor shall such be deemed to constitute, satisfaction of the outstanding
indebtedness under the Original Note, and the substitution of this Note for the
Original Note shall in no event impair, limit, reduce, or otherwise discharge
the Borrower or any guarantor of the outstanding obligations under the Original
Note.

 

[Signature Page to Follow]

 

-5-

 

 

IN WITNESS WHEREOF, the Borrower has executed this Note as an instrument under
seal as of the 13th day of August, 2018.

 

    DYNASIL CORPORATION OF AMERICA       /s/ Patricia M. Kehe   By: /s/ Robert
Bowdring Witness     Robert Bowdring, Chief Financial Officer

 

[Signature Page to $750,000.00 Equipment Line of Credit Note]

 

-6-

 